MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                              FILED
      this Memorandum Decision shall not be
                                                                                      Jun 24 2019, 7:48 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                        CLERK
                                                                                      Indiana Supreme Court
      the defense of res judicata, collateral                                            Court of Appeals
                                                                                           and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Jennifer A. Joas                                         Curtis T. Hill, Jr.
      Madison, Indiana                                         Attorney General of Indiana
                                                               Ian McLean
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Regina A. Beard,                                         June 24, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2400
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Darrell M. Auxier,
      Appellee-Plaintiff.                                      Special Judge
                                                               Trial Court Cause No.
                                                               69C01-1209-FB-24



      Mathias, Judge.


[1]   Regina Beard (“Beard”) appeals the Ripley Superior Court’s revocation of her

      probation, arguing the trial court abused its discretion when it ordered her to


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2400 | June 24, 2019                           Page 1 of 5
      serve four years of the balance of her previously suspended sentence in the

      Department of Correction (“DOC”).

[2]   We affirm.


                                 Facts and Procedural History
[3]   In March of 2014, Beard pleaded guilty to Class B felony conspiracy to

      manufacture methamphetamine. She was ordered to serve eleven years in the

      DOC with eight years suspended to probation. After serving her executed time,

      Beard began probation on November 25, 2015. Less than one year later, the

      State filed a petition to revoke her probation after she tested positive for

      amphetamine and methamphetamine on October 17, 2016. Appellant’s App. p.

      78. Beard again tested positive for amphetamine and methamphetamine in

      February 2017. Id. at 86. She admitted she had violated her probation, and the

      court revoked one year of her previously suspended eight-year sentence on June

      2, 2017. Id. at 91.


[4]   Beard was released on probation on September 14, 2017. She agreed to

      participate in Moral Reconation Therapy (“MRT”) and signed an agreement

      that her probation could be revoked if she missed two MRT sessions without

      excuse. Id. at 95. She immediately missed MRT sessions on October 5 and 10,

      2017. Beard met with a probation officer on October 17, who informed her that

      her probation would likely be revoked due to her two unexplained absences

      from her MRT sessions. Tr. p. 7. Beard then failed to attend a third MRT

      session that same day and failed to check in with her probation officer for six

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2400 | June 24, 2019   Page 2 of 5
      months. Id. An arrest warrant was issued on October 30, 2017. Appellant’s

      App. pp. 9, 98.

[5]   Beard admitted to violating her probation on August 7, 2018. Tr. p. 4. The trial

      court revoked four years of the balance of her previously suspended sentence

      and recommended a Therapeutic Community and Purposeful Incarceration. Id.

      at 10; Appellant’s App. p. 100 The trial court indicated it would modify Beard’s

      sentence if she successfully completed the Purposeful Incarceration program

      without conduct violations. Tr. p. 10. Beard now appeals.


                                                Discussion
[6]   Probation is a matter of grace left to the trial court’s discretion, not a right to

      which a criminal defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188

      (Ind. 2007). The trial court determines the conditions of probation and may

      revoke probation if the probationer violates the conditions. Id. Beard admitted

      she violated her probation. Therefore, the trial court had the option of imposing

      one of the following sanctions: (1) continue Beard on probation, with or

      without modifying or enlarging the conditions; (2) extend her probationary

      period for not more than one year beyond the original probationary period; or

      (3) order execution of all or part of the sentence that was suspended at the time

      of initial sentencing. See Ind. Code § 35-38-2-3(h).


[7]   A trial court’s sentencing decisions are reviewed according to the abuse of

      discretion standard. Prewitt, 878 N.E.2d at 185. An abuse of discretion occurs if



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2400 | June 24, 2019   Page 3 of 5
      the trial court’s decision is clearly against the logic and effect of the facts and

      circumstances before the court. Id. at 188.


[8]   Beard argues the trial court abused its discretion when it ordered her to serve

      four years of her previously suspended sentence in the DOC. Beard argues in-

      home monitoring is sufficient to ensure her attendance at MRT sessions, and

      that if incarceration is appropriate, a sentence between one and four years is

      more appropriate because missing MRT sessions is a less egregious violation

      than the use of drugs or a new criminal offense. Tr. p. 8; Appellant’s Br. at 10.

[9]   It is well within the trial court’s discretion to revoke Beard’s probation and

      order her to execute a portion of her sentence. See I.C. § 35-38-2-3(h)(3). A

      court may revoke probation after a single violation; this is Beard’s second.

      Beard tested positive for drug use less than a year into her probation and tested

      positive again three months later. Beard then violated her probation by failing

      to report to MRT sessions a mere six weeks after she was released from

      incarceration after her first probation violation. She also failed to report to her

      probation officer for six months because she did not want to “face the music.”

      Tr. p. 7. Beard has shown that less restrictive monitoring is insufficient to

      ensure her compliance. The court’s decision to revoke four years of the balance

      of Beard’s previously suspended sentence is not an unwarranted response to the

      violations she committed, especially given the court’s willingness to consider a

      modification to her sentence upon completion of the Purposeful Incarceration

      program.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2400 | June 24, 2019   Page 4 of 5
                                                 Conclusion

[10]   For all of these reasons, we conclude that the trial court acted within its

       discretion when it revoked Beard’s probation and ordered her to serve four

       years of her previously suspended sentence in the DOC.

[11]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2400 | June 24, 2019   Page 5 of 5